Citation Nr: 1624198	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-29 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected ruptured right quadriceps muscle (right leg disability).

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right leg disability.

3.  Entitlement to service connection for a left knee disability (claimed as a left leg disability), to include as secondary to a right leg disability.

4.  Entitlement to an initial rating higher than 30 percent for a right leg disability.

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to January 1976.

These matters are on appeal from rating decisions issued in January 2012 and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

With regard to the claimed "left leg" disability, a review of the record reflects the Veteran's complaints of left knee pain which the RO adjudicated pursuant to Diagnostic Code 5260 which addresses limitation of flexion of the knee.  In addition, the record is void of any diagnosed left leg disability.  Given the foregoing, the issue is more accurately characterized as stated on the cover page of this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a February 19, 2014 statement, which was each received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issue of entitlement to an initial rating higher than 30 percent for a right leg disability.
2.  The Veteran does not have a right hip or bilateral knee disabilities that are related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed right hip or bilateral knee disabilities and his active service or a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating higher than 30 percent for a right leg disability, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Right hip and bilateral knee disabilities were not incurred in or aggravated by service, and may not be presumed related to service, and are not proximately due to or the result of his service-connected right leg disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this regard, in January 2012, the RO granted service connection for a ruptured right quadriceps, evaluated as noncompensable effective from June 2, 2011 (the date of claim).  In February 2014, the RO increased the rating to 30 percent, effective June 2, 2011.  

In a written statement dated February 19, 2014, the Veteran withdrew the claim of entitlement to an initial rating higher than 30 percent for a right leg disability.  Specifically, he stated, "I want to officially accept this 30% rating, and discontinue my [a]ppeal effective immediately."

The Board notes that subsequent to the February 2014 withdrawal of the pending appeal, in a February 2016 statement the Veteran stated that he was seeking "the final 10%" rating which would satisfy his appeal.  However, the Board finds that the withdrawn appeal on the issue of entitlement to an initial rating higher than 30 percent for a right leg disability, cannot be reinstated pursuant to 38 C.F.R. § 20.204(c).  The Board is unaware of any statute or regulation that authorizes an appellant to "withdraw a withdrawal."  See 38 U.S.C.A. §§ 501, 7104.

As the Veteran has withdrawn the appeal of the issue of entitlement to an initial rating higher than 30 percent for a right leg disability, in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, as the Board does not have jurisdiction to review this appeal, it is therefore dismissed.

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has right hip and bilateral knee disabilities that are either related to his service or to his service-connected leg disability.

The STRs are void of findings, complaints, symptoms or diagnoses of right hip, right knee, or left leg/knee disabilities.  These records note a left thigh muscle tear; however, it appears that this was actually the ruptured right quadriceps muscle. See, October 2011 VA muscle injuries Disability Benefits Questionnaire (DBQ) medical opinion.

Post-service, VA treatment records include a March 2009 report which indicates a diagnosis of chronic right knee pain which was thought to be arthritis.
A December 2011 report shows that the Veteran complained of progressive knee pain and denied recent trauma.  The assessment was bilateral knee tricompartmental osteoarthritis (OA).

Records from the Social Security Administration (SSA) include an April 2012 physical residual functional capacity assessment which indicates a diagnosis of tricompartmental OA knees and hypertension.  An April 2012 Disability Determination shows that benefits were awarded for a primary diagnosis of fractures of the lower limb and a secondary diagnosis of essential hypertension.

On October 2013 VA hip and thigh and knee and lower leg conditions DBQ examinations, the Veteran presented with complaints of chronic intermittent right hip pain in 2008 and bilateral knee pain since 1976.  He denied any acute injuries.  

After a thorough review of the claims file and examination of the Veteran, the examining physician assistant diagnosed greater femoral trochanteric bursitis and rheumatoid arthritis of the right hip and rheumatoid arthritis of the right and left knee.  He opined that the right hip and bilateral knee disabilities were less likely than not proximately due to or the result of his service-connected disability.  The rationale was that it is more likely than not that his current right hip and bilateral knee disabilities were due to genetically mediated rheumatoid arthritis.  Review of orthopedic literature revealed no credible, peer reviewed studies that support the contention that posttraumatic degenerative changes of muscles of the lower extremity may induce degenerative changes of another ipsilateral or contralateral extremity joint, even in the setting of leg length discrepancy.  Based on the available medical documentation, this examiner was unable to comment without resorting to mere speculation.  However, the examining physician assistant provided a sufficient rationale for the inability to provide an etiological opinion which relates the Veteran's right hip and bilateral knee disabilities to his service.  Jones v. Shinseki, 23 Vet. App. 383 (2010).

With regard to the Veteran's claimed right hip and bilateral knee disabilities, the STRs are void of any diagnosed right hip or bilateral knee disabilities.  Moreover, the records do not reflect problems relating to his bilateral knee arthritis until March 2009 and rheumatoid arthritis until October 2013.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the earliest post-service medical evidence of any arthritis is over 33 years after service.  

This long period without problems (while, importantly, other problems are indicated) weighs against these claims.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has a right hip or bilateral knee disability that is related to his service-connected disability.

The Board has taken the contention that the Veteran's claimed disabilities were caused by his service seriously.  In this regard, the Board finds that the October 2013 VA examinations and medical opinions provide highly probative evidence against these claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examining physician assistant concluded that the Veteran's right hip and bilateral knee disabilities were not related to his service or his service-connected disability.  The examining physician assistant provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service or service-connected disability and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of a right hip disability and bilateral knee disabilities, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a right hip disability and bilateral knee disabilities and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

With regard to the claims for service connection for right hip and bilateral knee disabilities, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board finds that the examination reports and opinions show the examining physician assistant considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations and a review of the claims file, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The issue of entitlement to an initial rating higher than 30 percent for a right leg disability, is dismissed. 

Service connection for a right hip disability, to include as secondary to a right leg disability, is denied.
 
Service connection for a right knee disability, to include as secondary to a service-connected right leg disability, is denied.

Service connection for a left knee disability, to include as secondary to a right leg disability, is denied.

REMAND

A TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

At this time, the Veteran is only service-connected for the right leg disability rated as 30 percent disability rating and does not meet the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis.  See, 38 C.F.R. § 4.16(b).

In a November 2012, one of the Veteran's former employers indicated that he was last employed in October 2012 and was terminated due to moving too slow and being unable to lift as needed. 

On October 2013 VA hip and thigh conditions DBQ examination, the physician assistant opined that he did not appear unemployable due to his service-connected musculoskeletal condition and appeared capable of at least sedentary work.

However, it is unclear whether he is capable of "substantially gainful employment" versus "marginal employment" due to his right leg disability.  Ortiz-Valles v. McDonald, No. 14-2540 (U.S. Vet. App. May 20, 2016).

"Substantially gainful employment" is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  VA Adjudication Manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(c).  This term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

Given that the evidence of record demonstrates that the Veteran may be unemployable due to his service-connected disability (this issue is not clear), the Board must remand this matter to afford the Veteran further development regarding his claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU.  If these records are unavailable, document this in the claims file.

2.  After the foregoing has been completed, provide the claims file to the VA physician assistant who provided the October 2013 VA examinations and medical opinions (if possible, but not required).  If this examiner is unavailable, provide the claims file to a VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion as to whether he is unemployable solely due to his service-connected disability, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disability on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability alone is of such severity to result in unemployability. 

The examiner must state whether the Veteran is unable to secure or follow a substantially gainful occupation as opposed to employment that would only be considered marginal.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected condition on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.

The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by a nonservice-connected disability. 

The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issue currently on appeal (entitlement to a TDIU) with consideration of all applicable laws and regulations, to include whether the matter should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


